Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.
                          District of Columbia
                           Court of Appeals

No. 19-BG-368
IN RE CAROLYN M. CROWLEY
A Member of the Bar of the                                2019 DDN 40
District of Columbia Court of Appeals

Bar Registration No. 444797

BEFORE: McLeese, Associate Judge, and Washington and Nebeker, Senior
        Judges.

                                   ORDER
                              (FILED- July 25, 2019)

       On consideration of the certified order of the Supreme Court of Florida
suspending respondent from the practice of law in the state of Florida for 91 days;
this court’s May 3, 2019, order suspending respondent pending further action of the
court and directing her to show cause why the functional-equivalent reciprocal
discipline of a 91-day suspension with a fitness requirement should not be imposed;
the statement of Disciplinary Counsel regarding reciprocal discipline; and it
appearing that respondent failed to file a response to the court’s show cause order
but did file her D.C. Bar R. XI § 14(g) affidavit on May 29, 2019; it is

       ORDERED that Carolyn M. Crowley, also known as Carolyn M. Holt, is
hereby suspended from the practice of law in the District of Columbia for a period
of 91 days nunc pro tunc to May 29, 2019, with reinstatement contingent on a
showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate).


                                PER CURIAM